—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered February 26, 1996, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to a jury charge on the question of agency. No reasonable view of the evidence would lead to the conclusion that the defendant was acting solely as an agent of the buyer (see, People v Herring, 83 NY2d 780). Furthermore, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Friedmann, Florio and McGinity, JJ., concur.